Case 8:19-cv-02206-SDM-AEP Document 31 Filed 03/06/20 Page 1 of 9 PageID 230



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 LOUIS JORGL, III

                 Plaintiff,
 v.

 YOUNG MEN’S CHRISTIAN ASSOCIATION                        Case No. 8:19-cv-02206-SDM-AEP
 OF THE SUNCOAST, INC. d/b/a
 CLEARWATER YMCA,

                Defendant.


 ______________________________________/

        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
              COUNT III OF PLAINTIFF’S AMENDED COMPLAINT
               OR, IN THE ALTERNATIVE, MOTION TO AMEND

       Plaintiff LOUIS JORGL, III (“Mr. Jorgl”) by and through his undersigned counsel, herby

opposes Defendant YOUNG MEN’S CHRISTIAN ASSOCIATION OF THE SUNCOAST, INC.

d/b/a CLEARWATER YMCA’s Motion to Dismiss Count III of Plaintiff’s Amended Complaint

[D. 26]. This opposition establishes that Count III adequately pleads a cause of action for negligent

training, retention and supervision. Count III cannot be dismissed because it sets forth each of the

required elements, allegations establish that Mr. Jorgl suffered injuries from YMCA employees’

breach of the duty to inspect for unsafe conditions, maintain the premises in a safe condition and

to warn of unsafe conditions and, despite knowing of its employees’ repeated failures to inspect,

creation of unsafe conditions and failure to warn of hazards, did not supervise and/or continued to

retain employees that created the unsafe conditions. In the alternative, Mr. Jorgl moves this Court

to grant leave for him to amend his Amended Complaint to the version attached hereto as Exhibit




                                                 1
Case 8:19-cv-02206-SDM-AEP Document 31 Filed 03/06/20 Page 2 of 9 PageID 231



“A.” The grounds for this opposition and motion are more fully set forth in the following

Memorandum of Law.

                        STATEMENT OF RELEVANT FACTS & PROCEDURE

        Mr. Jorgl was born with a progressive condition that has left him legally blind and with no

peripheral vision. See D. 26 ¶ 29. Mr. Jorgl’s visual acuity is less than one percent of that of a

non-disabled person and his field of vision is limited to things straight ahead of him. See id. In

addition to affecting his ability to see, Mr. Jorgl’s ability to work is limited. See id. ¶ 31.

        YMCA Clearwater offers the surrounding community access to a gymnasium, fitness

center, pool, recreation center and community center. See id. ¶ 19, 61-63, 68. Its trainers and staff

are introduced to members to facilitate services and programs including aerobics, personal training

clinics, swimming programs, as well as to instruct members on safe use of their equipment and

more. See id. ¶¶ 19, 61-63, 68.

        Over the last ten years, Mr. Jorgl has been a paying member of and has patronized the

Clearwater YMCA. See id. ¶¶ 34. 37. Over the course of his membership, the Clearwater YMCA

has introduced its trainers and staff to Mr. Jorgl and other guests, each of whom were properly

located on its premises. See id. ¶¶ 61-62. Mr. Jorgl relied on the trainers and staff to access and

use the equipment, services and programs. See D. 26 ¶ 61.

        Over the years, Mr. Jorgl’s use and enjoyment of the facilities has been impeded by unsafe

condition arising from discriminatory practices including employees and staff arranging

equipment and equipment components to protrude in to walkways, halls, corridors, passageways

and aisles; holding classes or allowing exercise in fitness center walkways; using walkways, halls,

corridors, passageways and aisles to store bags, gear and equipment; failing to provide notice of

damaged equipment; placing obstructions in common area hallways and walkways; blocking


                                                   2
Case 8:19-cv-02206-SDM-AEP Document 31 Filed 03/06/20 Page 3 of 9 PageID 232



walks, halls, corridors, passageways and aisle with seated children and their belongings; failing to

provide notice of maintenance and construction efforts in common areas thereby creating hazards;

blocking lockers with benching and seating as well as using the areas for programs and functions

which create dangerous conditions; leaving locker doors open and protruding creating dangerous

conditions; allowing swimmers to access the disabled swim lane thereby creating a danger and

verbally abusing Mr. Jorgl in the facility. See id. ¶¶ 41(a)(2)-(4), (7), 41(b)(1)-(2), (6), 41(c)(3)-

(5), 41(d)(3), 41(e), 68(a)(2)-(4), (7), 68(b)(1)-(3), (6), 68(c)(3)-(5), 68(d)(3), 68(e). Commonly,

the barriers, discriminatory policies and discriminatory procedures result from the actions of

Clearwater YMCA guests and employees.

       Over time, Mr. Jorgl repeatedly advised Clearwater YMCA management, trainers and staff

about the barriers identified herein. See id. ¶¶ 74-75. Despite notifying the YMCA of its

employee’s actions, Clearwater YMCA has consistently ignored Mr. Jorgl’s protestations and

failed to take action. See id. ¶ 75-76. His repeated protest made the Clearwater YMCA aware of

or they should have been aware of its employees acts of discrimination that created safety hazards

during the course and scope of their employment and their unfitness to work at a place of public

accommodation. See id. ¶¶ 68, 75-76. Not only did the Clearwater YMCA fail to act against the

repeated discrimination, it knowingly tolerated the safety issues and abuse. See id. ¶¶ 76-77. As

a result of the YMCA’s failure to supervise and retrain employees, Mr. Jorgl has been physically

injured and has had to undergo physical struggle, embarrassment, humiliation, anxiety,

apprehension and fear. See id. at 71.

       Mr. Jorgl filed his Complaint for Injunctive Relief & Damages with the Sixth Judicial

Circuit in and for Pinellas County Florida on August 6, 2019 seeking damages and injunctive relief

to stop the Clearwater YMCA’s continued discrimination. See D 1-1. The Complaint alleged


                                                  3
Case 8:19-cv-02206-SDM-AEP Document 31 Filed 03/06/20 Page 4 of 9 PageID 233



cause of actions including violation of Title III of the Americans with Disabilities Act (“ADA”),

violations of the Florida Civil Rights Act (“FCRA”), and negligent training, supervision and

retention. On September 3, 2019, Defendant Clearwater YMCA removed the action to this Court.

See id. It filed an answer to Count I [D. 5] and moved to dismiss Counts II and III [D. 6] on

September 10, 2019. The Court denied the Motion to Dismiss as to Count II, which was

subsequently answered, and granted the motion to dismiss as to Count III with leave to amend.

See Order [D. 25], Partial Answer [D 28]. The Order specifically found that Plaintiff

       Fail[ed] to fairly notify the YMCA about this belated theory of employee
       negligence. That is, Count III fails to fairly notify the YMCA about the time or
       place of the incidents allegedly resulting from employee negligence, about the
       identities of the allegedly negligent employees, or about any facts plausibly
       suggesting that an employee breached the duty of care under Florida’s common
       law.

Order [D. 25] at p. 7.

       Mr. Jorgl filed his Amended Complaint for Injunctive Relief & Damages on February 7,

2020. See Amended Complaint [D. 26]. The YMCA filed its Motion to Dismiss Count III

thereafter. See Partial Motion to Dismiss Count III [D. 27]. Should the Court grant Defendant’s

motion to dismiss, Plaintiffs move for consent to file the proposed Second Amended Complaint

attached hereto as Exhibit “A.”

       I.      STANDARD FOR MOTION TO DISMISS

       This Court has been asked to review a Motion to Dismiss under Rule 12(b)(6) which allows

the dismissal of an action if the Complaint fails to state a claim upon which relief can be granted.

A plaintiff establishes a right to relief enough to survive a motion to dismiss by pleading facts

sufficient to raise a reasonable expectation that his claim is “plausible”, i.e., discovery will reveal

evidence to establish the alleged cause of action. See Bell Atl. Corp. v. Twombly, 550 U.S. 544,

545 (2007). Plausibility does not require proof that the Plaintiff will ultimately prevail but proof

                                                  4
Case 8:19-cv-02206-SDM-AEP Document 31 Filed 03/06/20 Page 5 of 9 PageID 234



that establishes it is entitled to offer evidence to support claims. See id. at 563. Even if the Court

believes that recovery is remote and unlikely, a well-pleaded complaint may proceed. See id. A

plausibility review is context specific requiring the Court to draw on its judicial experience and

common sense. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Considering judicial experience

and common sense and construing all factual allegations in the light most favorable to the non-

moving party, a complaint is plausible if its factual content allows a reasonable inference that the

defendant is liable for the alleged misconduct. See id. at 1949; Hishon v. King & Spalding, 467

U.S. 69, 73 (1984).

       II.     ARGUMENTS & AUTHORITIES

               A. Mr. Jorgl’s complaint alleges facts sufficient to state a claim for negligent
                  supervision and retention.

       Mr. Jorgl’s claim for negligent training, supervision and retention satisfies all of the

requirements necessary to withstand this dismissal. In its Order, this Court relied on authorities

recognizing that negligent supervision and negligent retention claims must be based on an injury

resulting from a tort which is recognized under common law. Mr. Jorgl’s amended complaint

establishes that the injury providing the basis of his negligent supervision and retention claims

arises from Defendant’s employee’s negligence.

       Mr. Jorgl’s complaint sets forth allegations sufficient to state a claim that Clearwater

YMCA was negligent. In Florida, negligence is established by evidence that the defendant had a

duty to protect the plaintiff, the defendant breached that duty and the defendant’s breach was the

proximate cause of the Plaintiff’s injuries and resultant damages. See Babalola v. Wal-Mart Stores

East, LP, 2015 WL 224663 (M.D. Fla. Jan. 15, 2015). A business owner has a duty to use

reasonable care in maintaining its premises in a reasonably safe condition and a duty to warn its

business invitees of concealed perils of which it has or should have knowledge and could not have

                                                  5
Case 8:19-cv-02206-SDM-AEP Document 31 Filed 03/06/20 Page 6 of 9 PageID 235



been discovered through the use of ordinary care. 1 See id. The YMCA has a duty to inspect to

ensure that its premises are safe or that hazards are discovered and warned against. See Frede v.

J.C. Penney Corp., Inc., 2007 WL 2254513, *2 (M.D. Fla. Aug. 3, 2007) (explaining store had

duty to inspect to ensure escalators were safe or, at least, that hazards were discovered and warned

against), Food Lion, LLC v. Monument/Julington Assoc. Ltd. P’ship, 939 So.2d 1106, 1107-08

(Fla. 1st DCA 2006) (reversing summary judgment for fact-finder to determine if landowner

breached duty to use reasonable care to maintain property). Indeed, as a business invitee, Mr. Jorgl

could assume that the Clearwater YMCA premises are safe for his use. See Sagesser v. Sears,

Roebuck & Co., 230 F. 2d 806, 898 (5th Cir. 1956) (explaining a patron invited to portion of a

premises can assume that the premises are safe), Phillips Petroleum Co. v. Hooper, 164 F.2d 743,

745 (5th Cir. 1947) (explaining plaintiff was under no obligation to anticipate premises were

dangerous).

       Clearwater YMCA’s employees breached the duty owed to Mr. Jorgl by arranging

equipment and equipment components to protrude into walkways, halls, corridors, passageways

and aisles; holding classes or allowing exercise in fitness center walkways; using walkways, halls,

corridors, passageways and aisles to store bags, gear and equipment; failing to provide notice of

damaged equipment; placing obstructions in common area hallways and walkways; blocking

walks, halls, corridors, passageways and aisles with seated children and their belongings; failing

to provide notice of maintenance and construction efforts in common areas thereby creating

hazards; blocking lockers with benching and seating as well as using the areas for programs and

functions which create dangerous conditions, leaving locker doors open and protruding creating


1 Whether the conditions were open and obvious are questions of fact to be determined by the
factfinder not through a motion to dismiss. See Kopf v. City of Miami Beach, 653 So. 2d 1046,
1046 (Fla. 3rd DCA 1995).

                                                 6
Case 8:19-cv-02206-SDM-AEP Document 31 Filed 03/06/20 Page 7 of 9 PageID 236



dangerous conditions; allowing swimmers to access the disabled swim lane thereby creating a

danger and verbally abusing Mr. Jorgl in the facility. See Amended Complaint ¶¶ 68(a)(2)-(4),

(7), 68(b)(1)-(3), (6), 68(c)(3)-(5), 68(d)(3), 68(e). The Amended Complaint also alleges that Mr.

Jorgl suffered personal injuries as well as having to undergo undue physical effort and struggle,

embarrassment, humiliation, anxiety, apprehension and fear. See Amended Complaint ¶¶ 70-71.

       To establish the element of breach in the negligent retention and supervision of an

employee, Mr. Jorgl need only establish that “once an employer received active or constructive

notice of problems with an employee’s fitness, it was unreasonable for the employer not to

investigate or take corrective action.” Garcia v. Duffy, 492 So. 435, 438, 441 (Fla. 2nd DCA 1986).

Mr. Jorgl provided direct notice to the Clearwater YMCA of its employees’ improper actions and

Clearwater YMCA should have otherwise known of the breaches. See D. 26 ¶¶ 74-75. Having

received repeated notice of the recurring barriers and inappropriate practices which caused Mr.

Jorgl injury, it is unreasonable that Clearwater YMCA failed to investigate the claims or take

corrective action.

       Despite being given notice of YMCA’s employees’ actions and lack of care, Mr. Jorgl has

collided with equipment and obstructions, see id. ¶¶ 68(a)(2), 68(b)(1), 42(a); has been struck by

patrons using equipment, see id. ¶¶ 68(a)(2), 42(a), (c); has fallen on or over patrons, children and

their gear, see id. ¶¶ 68(a)(3)-(4), 68(b)(2), 42(a), (c); unintentionally struck patrons and children

with his cane, see id. ¶¶ 68(a)(3), 68(b)(2); has had his cane become entangled in and broken by

equipment and gear, see id. ¶¶ 68(a)(4), 42(c); has been injured by damaged equipment, see id. ¶¶

68(a)(7), 42(b); has collided into sharp metal edges of locker doors, see id. ¶¶ 68(c)(5), 42(a), (e);

and has walked into a ladder, amidst coaxial cables and under a boom crane, see id. ¶ 68(b)(6). As




                                                  7
Case 8:19-cv-02206-SDM-AEP Document 31 Filed 03/06/20 Page 8 of 9 PageID 237



a result of Clearwater YMCA’s staff’s lack of supervision at the pool, Mr. Jorgl has collided with

swimmers in the pool. See id. ¶¶ 68(3), 42(f).

       Construing all allegations as true and in favor of Mr. Jorgl, it is unreasonable that

Clearwater YMCA has not taken appropriate steps to supervise their employees and dismiss such

employees as necessary to ensure safe conditions at its facility. Additionally, the allegations

establish that he has suffered physical injury from Suncoast YMCA’s employee’s conduct as well

as anxiety. See id. ¶ 49(c). Mr. Jorgl’s claim for negligent supervision cannot be dismissed. See

Johnson v. Galencare, Inc., 2014 WL 6674622, *4-5 (M.D. Fla. Nov. 24, 2014) (denying motion

to dismiss where workplace discrimination alleged with basis in assault and battery and with

evidence of discernable physical injury and illness).

       III.    MOTION TO AMEND COMPLAINT

       In the alternative, Mr. Jorgl moves this honorable Court to allow him to amend his

complaint to the version attached hereto as Exhibit “A.” Leave of court to amend a pleading should

be freely given when justice so requires. See Fed. R. Civ. Pro. 15(a). Suncoast YMCA will not

be prejudiced by this amendment because no responsive pleading has been filed with respect to

Count III. See Williams v. Bd. of Regents of U. Sys. Of Ga., 477 F. 3d 1282, 1292 (11th Cir. 2007)

(reversing trial court that refused amendment of complaint when opposing party had not yet filed

a responsive pleading).

       IV.     CONCLUSION

       Based on the foregoing, LOUIS JORGL, III’s Amended Complaint alleges a viable claim

for negligent training, supervision and retention. Plaintiff LOUIS JORGL, III respectfully requests

that this court deny the defendants Motion to Dismiss. In the alternative, if the Court should grant




                                                 8
Case 8:19-cv-02206-SDM-AEP Document 31 Filed 03/06/20 Page 9 of 9 PageID 238



defendant’s motion, LOUIS JORGL, III requests to be given an opportunity to further amend the

Amended Complaint to the version attached hereto as Exhibit “A.”

                                             Respectfully submitted,

                                             DOGALI LAW GROUP, P.A.

                                              /s/ Barbara U. Uberoi
                                             Andy Dogali, Esq.
                                             Fla. Bar No.: 0615862
                                             Barbara U. Uberoi, Esq.
                                             Fla. Bar No.: 0145408
                                             401 East Jackson St., Suite 1825
                                             Tampa, FL 33602
                                             (813) 289-0700
                                             adogali@dogalilaw.com
                                             buberoi@dogalilaw.com
                                             lfair@dogalilaw.com
                                             reception@dogalilaw.com

                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing has been furnished by CM/ECF this 6th

day of March 2020 to all parties who have requested notice via electronic filing.

                                             DOGALI LAW GROUP, P.A.

                                              /s/ Barbara U. Uberoi
                                             Barbara U. Uberoi




                                                9
